Cas@: 4:18-cr-00264-RWS Doc. #: 224 Filed: 09/21/21 Page: 1 of 2 PagelD #: 836

SCR dbf
Heather wy) ModorManw Qw S

RECEWEDRe® 47634 -04d _
Fedeai correcHoual 1) Hod

pT 202
= P.O. Box 4ood

 

 

 

 

 

 

 

BY MAI oie, wi, S5uaa

 

 

 

Ma 14-3

 

05. Ast IG couct

 

AW: Clerk o€ the Court

 

A) Sopdh Jot gt.

 

 

St Lovis, Mo, £3102

 

 

Dens Clerk,

 

 

 

My Vame 16 heather Mmedorno” & Tim Neebiwg &
COPY oP the 2265 Moto swice PF am ov lock dows

 

 

 

& Nave No access 0 the legal library to ger @
L Copy. Vhan bb You.

 

 

——

yeakher Medotmaw

 

 

 

 

 

 

 

 

 

 

 

 
   

Ber MELOCMAN= 4 1639-44
CEAECAL COCecHtONas WoryAUNOW
ARceuwle -
2. vot YOO

Reiceowle, hl, S640

BIRMINGHAM AL 350

  

15 SEP 2021 PM2 1 , _—

5 %

o Ky ) Ord, yoke c+ Cou +

: CE ees AAW: Clare oF the Cooft

. Gy & NAN sooth 10% St.

3 4 St. Los, Mo, 63102

OQ

S Ssic2Esss9 Morobfpoatelede hed delle amaialall

 
